 Case 1:13-cr-00402-WFK Document 78 Filed 07/08/21 Page 1 of 2 PageID #: 249




                                SERCARZ & RIOPELLE, LLP
                                      810 SEVENTH AVENUE, SUITE 620
                                        NEW YORK, NEW YORK 10019
                                               (212) 586-4900
                                          FACSIMILE (212) 586-1234
                                         www.sercarzandriopelle.com
ROLAND G. RIOPELLE
MAURICE H. SERCARZ*


 *
  ADMITTED IN NY & NJ




                                                        July 8, 2021

VIA ECF

The Honorable William F. Kuntz, II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                    Re:   United States v. Daryll Warner, 13 CR 402 (WFK)


Your Honor:

       I write to request a modification in the defendant’s bail conditions, permitting the
defendant to pick up his passport in order to facilitate the renewal of his driver’s permit and to
receive the vaccine against COVID-19. I have spoken to AUSA Kaitlin Farrell, and I have been
informed that the Government does not object to this application.

Background

       On July 15, 2013, the defendant pled guilty to a two-count information charging wire
fraud and structuring financial transactions to evade currency reporting requirements. 18 U.S.C.
§ 1343; 31U.S.C. §§ 5324(a)(3), (d)(2).

       The defendant’s principal bail conditions include limited travel among Manhattan,
Brooklyn, Broward County (Florida), and Miami-Dade County (Florida). The defendant has
surrendered his passports, pre-emptively waived extradition, and executed a $5,000,000 personal
appearance bond secured by various real property.

          The defendant has, thus far, been fully compliant with his bail conditions.
 Case 1:13-cr-00402-WFK Document 78 Filed 07/08/21 Page 2 of 2 PageID #: 250




The Instant Application

        I am informed that the defendant presently lacks the necessary identification in order both
to obtain the renewal of his driver’s permit and to receive a vaccination against COVID-19.

        I am further informed that the defendant’s passport, which contains his photograph, will
serve as an appropriate form of identification for both purposes.

        Accordingly, I would request that the Government arrange to release the defendant’s
passport for a period of 48 hours in order to permit Mr. Warner both to facilitate the renewal of
his driver’s permit and to receive the COVID-19 vaccine.

      I have spoken about this application with AUSA Farrell and I am informed that the
Government does not object to this application.


                                                     Most respectfully,

                                                             /S/

                                                     Maurice H. Sercarz

cc:    AUSA Kaitlin Farrell (by ECF)




SO ORDERED,

______________________________________
THE HONORABLE WILLIAM F. KUNTZ, II
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK
